Citation Nr: 1818162	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  07-03 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for decreased salivary secretions
resulting in "dry mouth."


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to January 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2005 decision by the Department of Veterans Affairs (VA) Regional Office
(RO) in Portland, Oregon.

In May 2015 and July 2017, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the May 2015 and July 2017 remands noted above, the Board directed the RO to afford the Veteran a VA examination to determine the nature and severity of his service-connected decreased salivary secretions resulting in "dry mouth."  The Board directed the VA examiners to report the Veteran's symptomatology to include any numbness, impaired sense of taste, or paralysis of face.  In accordance with the Board's remands, the Veteran was afforded VA examinations in April 2016 and September 2017.  Both, the April 2016 and July 2017 VA examination reports include an examination of the Veteran's taste, but neither includes a report of the Veteran's full symptomatology, specifically, whether or not he has paralysis of the face.  In this regard, the September 2017 examiner noted that other than partial loss of sense of taste, there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the disability.  However, the examiner did not specifically discuss whether the Veteran had paralysis of the face, as requested by the Board in the previous remands.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  Therefore, the Board finds that a remand for a new examination for an adequate evaluation of the current condition of the Veteran's service-connected decreased salivary secretions resulting in "dry mouth," is necessary.  
38 C.F.R. § 4.2 (2017). 

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and/or private treatment
records and associate such with the electronic claims
record.

2.  Thereafter, provide the Veteran with an appropriate VA examination to determine the severity of his service-connected decreased salivary secretions resulting in "dry mouth.  The claims file should be made available for review, and the examination report should reflect that
such review occurred.

The examiner must report the Veteran's complete
symptomatology, and must determine whether the
Veteran has a complete loss of the sense of taste.  

The examiner must also specifically indicate whether there is any numbness or paralysis of the facial muscles.

The examiner should perform a complete examination.
Any tests deemed necessary should be conducted.  The
examiner should elicit and record a complete history of
the Veteran's symptomatology associated with the
condition and note that in addition to the medical
evidence, the Veteran's statements have been taken into account in arriving at his/her opinion as to the current
manifestations of the service connected disability.  All objective and subjective symptoms should be reported
in detail.

A rationale for any opinions expressed should be set forth.  
If the examiner cannot provide an opinion without
resorting to speculation, he/she should explain why an
opinion cannot be provided (e.g. lack of sufficient
information/evidence, the limits of medical knowledge,
etc.).

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

